McMurray, Presiding Judge.
Defendant was convicted of the offenses of aggravated assault, carrying a concealed weapon and carrying a pistol without a license. He was sentenced to a term of 10 years as to aggravated assault and twelve months concurrent as to each of the other two charges. Pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), defendant’s appointed counsel has filed á motion to withdraw as appointed counsel as counsel believes that after a careful and conscientious examination of the record and proceedings an appeal of this case would be wholly frivolous. Counsel also attached a brief raising points of law which counsel considered arguably could support an appeal, together with a letter to his indigent client stating the reasons why he was asking that he be allowed to withdraw as his attorney, enclosing a copy of the motion and brief. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that none of the points raised have any merit, and our independent examination fails to disclose any other reversible errors. Accordingly, we found the appeal to be wholly frivolous and granted counsel permission to withdraw. The defendant was notified of this action and of his options by reason thereof.
Since the withdrawal of counsel, defendant has raised no other enumerations of error or valid ground for appeal. In further compliance with Anders v. California, 386 U. S. 738, supra, we have fully and carefully examined the record and transcript and find no reversible error. A rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt of the various offenses in the indictment for which he was convicted. See Snell v. State, 246 Ga. 648 (272 SE2d 348); Appleby v. State, 247 Ga. 587, 588 (1) (278 SE2d 366).

Judgment affirmed.


Banke and Birdsong, JJ, concur.